PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/297257
Filing Date: October 19, 2016
Appellant(s): Chen et al.



__________________
Jonathan B. Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2021.








1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated May 26, 2020 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.

a)  Claims 1, 16 and 20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “forming an amorphous silicon film by a non-plasma process in a first section of a processing chamber” recited in claim 1,  “exposing the substrate surface to a non-plasma chemical vapor deposition process in a first section of the processing chamber to form an amorphous film having an outgassable species comprising hydrogen on the at least one 
          Appellant argues that these features have support in paragraphs 0004, 0008, 0064, 0065 and Fig. 1-5; however, these paragraphs do not disclose any non-plasma process.  Although these paragraphs do not disclose any plasma process or any plasma generator, a lack of disclosure a feature does not imply an absence of that feature.  Furthermore, paragraph 0047 of the specification discloses exposing the substrate to a plasma not during a deposition process, i.e. “(p)ausing between the injectors may provide time for additional processing steps between each layer deposition (e.g., exposure to plasma)” in paragraph 0047, and paragraph 0069 discloses exposing portions of the substrate to a chlorine-containing plasma to prevent deposition in those portions.  Although the specification discloses “the degas environment does not use UV light, plasma or microwave radiation to cause degassing of the outgassable species” in paragraph 0029, the degassing is not a deposition process, but occurs after the deposition process.  
          Although the specification discloses “(i)n one or more embodiments, the amorphous silicon film is deposited by a chemical vapor deposition process” in paragraph 0030, a chemical vapor deposition (CVD) process does not imply a non-plasma process, but includes a plasma process as evidenced by Wikipedia (see attachment “Chemical_Vapor_Deposition”, page 2).   Therefore, a non-plasma 
          Appellant’s argument that “(t)he skilled artisan recognizes that there are two main types of ALD and CVD reactions: thermal based and plasma-enahnced (sic) processes. Since the invention is defined by what it is, an (sic) not what it isn’t, the lack of plasma disclosure forms a basis for the claim language, and the original disclosure would convey to one of ordinary skill in the art that the Appellant was in possession of the invention, including all of the limitations thereof, at the time the application was filed” is not persuasive.  As evidenced by Wikipedia above, CVD processes includes many processes, some of which use plasma and some are non-plasma.  One of skill in the art would interpret the teaching in the specification as the deposition uses a CVD process, plasma and/or non-plasma, in order to obtain an optimum result.  There is no teaching in the specification that discourages plasma usage.
    Claims 2-10, 12-13, 15, 17 and 21-23 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claims 1, 16 or 20.
b) Claims 1-10, 12-13, 15-17 and 20-23 rejected under 35 U.S.C. 103 as obvious over Ahmed (U.S. PGPub. No. 20150155368), hereinafter “Ahmed”, in view of Yu et al. (U.S. Pat. No. 6162716), hereinafter “Yu”, and Kato et al. (U.S. PGPub. No. 20110155057), hereinafter “Kato”:
--Claims 1, 2, 3, 4, 12, 16, 20: Ahmed teaches a method of forming an amorphous silicon film on a gate silicon oxide layer, wherein the amorphous silicon film has a 
       Yu teaches a method for forming an amorphous silicon film (Claim 2) over a gate oxide layer, wherein the amorphous silicon film comprises a plurality of amorphous silicon layers, wherein grain mismatch sites at the boundary between different amorphous silicon layers would inhibit penetration of ions through the gate oxide, thus reducing threshold voltage shift and device failure (Col. 1, Lines 34-43; Col. 2, Lines 20-27, 60-64; Col. 6, Lines 53-56, 66 through Col. 7, Line 3), the method comprising
(i) loading the substrate into a process chamber;
(ii) depositing a first amorphous silicon layer on the substrate by flowing a silicon-containing gas, the silicon-containing gas may be SiH4 or Si2H6;
(iii) purging the process chamber by flowing an inert gas;
(iv) depositing a second amorphous silicon layer on the substrate by flowing a silicon-containing gas under a different process condition than the previous amorphous silicon layer;
(v) purging the process chamber;
(vi) repeating step (iii) and (iv) a plurality of times to form the amorphous silicon film (Col. 4, Lines 11-55; Col. 4, Line 55 through Col. 5, Line 62).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the amorphous silicon film in the invention of Ahmed by using the method taught by Yu to deposit multiple layers of thin layers because Ahmed is silent about the details of the forming the amorphous silicon film, and 
        Although Yu is silent about the amorphous silicon film having an outgassable species comprising hydrogen, since hydrogen is a byproduct of the reaction to form the amorphous silicon, the amorphous silicon would inevitably include some amount of hydrogen byproduct or unreacted disilane, wherein some of these hydrogen byproduct or unreacted disilane would inevitably be outgassed during the purging, as taught by Appellant.
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form many amorphous silicon layers in order to increase the number of grain mismatch sites to improve inhibition of penetration of ions through the gate oxide.
        Yu further teaches that the amorphous silicon film may comprises 2 or more, or 4 or more amorphous silicon layers (Col. 7, Lines 20-24).   Since the amorphous silicon film taught by Ahmed has a thickness of about 10-100 nm, each of the plurality of the amorphous silicon layers may be a thickness of less than 2.5 nm.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form amorphous silicon layers having a thickness of about 20 Å in the invention of Ahmed as modified by Yu.
       Yu fails to teach depositing the amorphous silicon layer in a first portion of the process chamber then purging the amorphous silicon layer in a different portion of the process chamber.

        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to flow perform the method of Kim by using the apparatus taught by Kato because this would enable processing a plurality of processes on a plurality of substrates simultaneously to produce a film having uniform thickness and film property. The method would include performing the amorphous silicon deposition on a substrate by flowing the disilane in a first process area, then rotate the turntable laterally to move the substrate under a first gas curtain to perform the annealing in a second process area, then rotate the turntable laterally again to move the substrate under a second gas curtain to performing another amorphous silicon deposition in a third process area, then repeating these step until a desired amorphous silicon thickness is achieved.
--Claims 5, 6: Yu further teaches that the inert gas may be N2 (Col. 4, Line 65 through Col. 5, Line 2).

--Claim 9: Yu further teaches that the pressure may be 11 Pa, which is equivalent to about 82 mTorr (Col. 5, Lines 2-5).
--Claim 10: Yu further teaches that the chamber temperature may be 500°C (Col. 5, Lines 2-5). 
--Claim 13: Fig. 4-5 shows that the conformality of the amorphous silicon film is greater than 80%.
--Claims 21, 22, 23:  Yu further teaches that the silicon containing gas may be dichlorosilane (Col. 4, Line 58).  Although Yu is silent about the dichlorosilane gas would poison the surface of the substrate, since dichlorosilane is the same as the chlorine-containing plasma described in the specification, the dichlorosilane must inevitably poison the top of the trench, as taught by Appellant.

2) Response to Arguments
      a)  The negative limitation “non-plasma process” recited in claim 1 does not have support in the specification:      The specification discloses depositing an amorphous silicon film, but does not disclose whether this is a plasma or a non-plasma deposition process.  It is noted that although the specification discloses using a plasma in various processes before and after a deposition, it never discloses using a plasma, or not using a plasma, during a deposition:Ex Parte Parks, 30 USPQ2d 1234 (Bd. Pat. App. & Inter. 1984), in which the Board of Patent Appeals and Interferences held that a claim to a method claim that included a decomposition step that recited "such decomposition being conducted in the absence of a catalyst" met the provisions of 35 U.S.C § 112 because it was clear from the specification that the "discussion which would seem to cry out for a catalyst if one were used, no mention is made of a catalyst."”, this argument is not persuasive.  While the present specification makes no mention of a plasma or non-plasma deposition process, it discloses non-deposition processes that use or do not use plasma; therefore, the specification does not cry out for either a plasma or non-plasma 
      b)  Outgassable species comprising hydrogen is inherent in the teaching of Ahmed modified by Yu:     As indicated in the specification in paragraph 0032, “(i)n one or more embodiments, the outgassable species comprises hydrogen.  As used in this regard, an outgassable species comprising hydrogen can include one or more of hydrogen, SiH2, SiH3, SiH4, and/or other low-order silanes” (emphasis added).    In the Office action, the term “outgassable species comprises hydrogen” is interpreted according to the above.     Regarding Appellant’s argument that “the Final Office Action argues, “since hydrogen is a byproduct of the reaction to form the amorphous silicon, the amorphous silicon would inevitably include some amount of hydrogen byproduct or unreacted disilane, wherein some of these hydrogen byproducts] or unreacted disilane would inevitably be outgassed during the purging, as taught by Applicant.”. The Examiner appears to allege the following facts: (1) all amorphous silicon deposition processes produce hydrogen as a byproduct; (2) amorphous silicon films “inevitably” include some amount of hydrogen byproduct; and (3) purging the reaction space “inevitably” outgasses the hydrogen byproduct”, this is an out-of-context mischaracterization of the Office action.        The full context of the Office action is “(a)lthough Yu is silent about the amorphous silicon film having an outgassable species comprises hydrogen, since hydrogen is a byproduct of the reaction to form the amorphous silicon, the amorphous silicon would inevitably include some amount of hydrogen byproduct or unreacted disilane…” (the missing context is shown in italic).  It is noted that the above statement refers specifically to “the amorphous silicon” film that is formed by the decomposition of silane 
     c)  Ahmed modified by Yu teaches the feature “the amorphous silicon film having a thickness in the range of about 5 Å to about 20 Å”:     Regarding Appellant’s argument that “the Final Office Action alleges that since Yu teaches an amorphous silicon stack comprising two or more (e.g. four) layers”, and that the 2.5 nm individual layer thickness (10 nm /4=2.5 nm) is not within the claimed range, this is an out-of-context mischaracterization of the Office action.       The full context of the Office action is “Yu further teaches that the amorphous silicon or more amorphous silicon layers” (the missing context is shown in italic).  Accordingly, the Office action clearly explains that the individual layer thickness would be equal or less than 2.5 nm, which is within the claimed range.      Regarding Appellant’s argument that there is no disclosure within Yu regarding a stack with more than 4 layers, this argument is not persuasive.  The Office action clearly made reference to Column 7, Lines 20-24 of Yu, wherein Yu teaches “Please note that the gate can be composed of two or more α–Si layers 20, 22, 24, 26 and is not limited to the 4 α–Si layer structure shown in Fig. 6.  Thus, one of ordinary skill in the art would interpret the range “two or more α–Si layers…and is not limited to the 4 α–Si layers” is not limit to 4 α–Si layers, but can extend beyond 4 α–Si layers.       Regarding Appellant’s argument that since Ahmed teaches forming a single layer having thickness 100-1000 Å, and Yu teaches that the thickness of each layer is 300-1000A, one of skill in the art would not form a layer with thickness 5-20A, this argument is not persuasive.  A prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”).  In the present case, Ahmed teaches depositing a 10 nm amorphous silicon film as the electrode on a gate oxide layer, but is silent about the method of deposition, whereas Yu teaches that when depositing an amorphous silicon film as the electrode on a gate oxide layer it would be advantageous to deposit in a plurality of amorphous silicon sub-layers, such as 4 or  
     d)  Ahmed teaches the limitation “a feature” and “at least one feature” recited in claim 1, 16 and 20:        Regarding Appellant’s argument that the Office action fails to address the above limitation, the Office action clearly states that Ahmed discloses forming the amorphous silicon film on a gate silicon oxide layer, as shown in paragraph 0026-0027.  As shown          Alternately, since Appellant fails to define the term “feature”, the term “a feature” or “at least one feature” is interpreted that anything that is physically recognizable, such as a convex or a concave feature having a dimension of one or more angstroms that is associated with a surface roughness.  Since it is not possible to form a perfectly flat surface, it would have been obvious for one of ordinary skill in the art to form the amorphous silicon layer in one or more such microscopic convex or a concave surface features in the invention of Ahmed.
     e)  Ahmed modified by Yu teaches the limitation “modifying a property of the amorphous silicon film” recited in claim 7:        Claim 7 recites “(t)he method of claim 1, further comprising exposing the substrate surface to a reactant between exposure to the silicon precursor and the inert degas environment, the reactant modifying a property of the amorphous silicon film.” (emphasis added).  Since claim 1 does not recite a silicon precursor, any silicon precursor is considered the silicon precursor recited in claim 7.  Since the claims fail to specify the manner of “modifying” and the “property of the amorphous silicon film” that is modified, for the purpose of examining the term “property of the amorphous silicon film” is interpreted as any property, e.g. surface roughness, reflectance, density, chemical composition, degree of response when exposing to air or to a certain chemical, etc.        As explained in the Office action, Yu teaches exposing the substrate to disilane to deposit an amorphous silicon layer then annealing the amorphous silicon layer to a  
     f)  Ahmed modified by Yu teaches the limitation “repeating exposure” as recited in claims 12, 16 and 20:        Yu modified by Kata clearly teaches repeating exposing the substrate in the first process area and the second process area, as explained in the Office action.  The repeated exposing obviously would form an amorphous silicon film having a predetermined thickness.  Regarding Appellant’s argument that the repeating exposing may expose the substrate to different process conditions, this argument is not commensurate with the scope of the claims because the claims recite “repeating exposure to the first section and the second section” but do not recite the same process conditions in the first or second section. 
g)  Ahmed teaches the limitation “conformality greater than or equal to about 80%” as recited in claim 13:

      h) Ahmed modified by Yu teaches the limitation “etching degassed amorphous silicon film from a top of a feature formed in the substrate surface” recited in claims 15 and 17:        Ahmed teaches to etch the amorphous silicon layer 108/106 from a top of the protrusion formed by layer 104 and 102, as shown in Ahmed, Fig. 7 and paragraph [0033].  Please also see interpretation of the term “a feature” in section d) above.        Alternately, Yu teaches etching the amorphous silicon layer 20, 22, 24 and 26 from a top of the feature 42, as shown in Fig. 5 and 6.  Appellant’s argument that this etching is the same as the etching by the HF is not correct.  The etching of the complete amorphous silicon layer stack 20/22/24/26 as shown in Fig. 6 is described in section E of Yu, Col. 6, Lines 35-42.  This is different than the etching by the HF vapor during film deposition, as described in section F of Yu, Col. 5, Line 63 through Col. 6, Line 34
  i)  Ahmed modified by Yu teaches exposing the top of the feature to a poisoning agent as recited in claims 21 and 23:        Claim 21 recites “…exposing the substrate surface to a poisoning agent to inhibit growth of the amorphous silicon film at a top of a feature in the surface” (emphasis added).  Since claim 21 does not recite any actual growth inhibition, the phrase “to inhibit growth” is interpreted as an intention, that may or may not actually occur, thus has little patentable weight.  Please also see interpretation of the term “a feature” in section d) above.        Regarding Appellant’s argument that although Yu discloses depositing the amorphous silicon by using dichlorosilane in Col. 4, Line 58, Yu intends for this to be disilane, this argument is not persuasive. One of ordinary skill in the art would interpret the teaching in Col. 4, Lines 55-58 of Yu as depositing the amorphous silicon by using SiH4, Si2H6 or dichlorosilane, and most preferably SiH4.        Since dichlorosilane is a chlorine-containing species, it is a poisoning agent as taught by Appellant in para. 0069 in the specification:  “(t)he reactant used to poison the surface can be any suitable reactant that can reversibly affect the material.  In some embodiments, the reactant comprises a chlorine-containing species.  In some embodiments, the chlorine-containing species is a hexachlorodisilane or a chlorine-containing plasma” (emphasis added).  It is noted that the “chlorine-containing plasma” referral in the Office action is a typographical error.  It is intended to be “chlorine-containing species”.

For the above reasons, it is believed that the rejections should be sustained. 
Respectfully submitted,
/THOMAS T PHAM/           Primary Examiner, Art Unit 1713                                                                                                                                                                                             


/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713 

/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700        

                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.